The above opinion was withdrawn per court order after publication. The new opinion, filed February 1, 1990, is published at 194 Ill. App. 3d 238. The above opinion was withdrawn per court order after publication. The new opinion, filed February 1, 1990, is published at 194 Ill. App. 3d 238. The above opinion was withdrawn per court order after publication. The new opinion, filed February 1, 1990, is published at 194 Ill. App. 3d 238. The above opinion was withdrawn per court order after publication. The new opinion, filed February 1, 1990, is published at 194 Ill. App. 3d 238. The above opinion was withdrawn per court order after publication. The new opinion, filed February 1, 1990, is published at 194 Ill. App. 3d 238. The above opinion was withdrawn per court order after publication. The new opinion, filed February 1, 1990, is published at 194 Ill. App. 3d 238. The above opinion was withdrawn per court order after publication. The new opinion, filed February 1, 1990, is published at 194 Ill. App. 3d 238. The above opinion was withdrawn per court order after publication. The new opinion, filed February 1, 1990, is published at 194 Ill. App. 3d 238. The above opinion was withdrawn per court order after publication. The new opinion, filed February 1, 1990, is published at 194 Ill. App. 3d 238. The above opinion was withdrawn per court order after publication. The new opinion, filed February 1, 1990, is published at 194 Ill. App. 3d 238.